 MARSHALL FIELD & COMPANY7dependent and unrelated to that performed by the other groups sought,and employees performing similar work in the Chicago store andelsewhere in the Employer's organization are not included in theproposed unit.As the Petitioner's proposed departmental unit isnot composed of a homogeneous group of employees performing dis-tinctive functions, and as these employees do not constitute a separateappropriate unit on any other basis, we find that the unit sought isinappropriate for the purposes of collective bargaining.''We shalltherefore dismiss the petition .5OrderIT IS HEREBY ORDERED that the petition in this matter be, and ithereby is, dismissed.'There is no bargaining history in the proposed unit.°Cf.Marshall Field and Company,92 NLRB 81.MARSHALL FIELD & COMPANYandWAREHOUSE AND MAIL ORDEII EM-PLOYEESUNION, LOCAL #743, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CIIAUFFEURS,WAREIIOUSEMENANDHELPERSOFAMERICA, A. F. OF L., PETITIONER.Case No. 13-RC-16014.No-vember 16, 1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a large department store in Chicago, Illi-nois, and three surburban stores in the Chicago area.To service97 NLRB No. 8 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese stores the Employeralso operates, in that area, warehouses andservice buildings.Someof these properties are located at consid-erable distances from each other.The Petitioner seeks a unit composed of the operating employeesemployed in the operating and delivery service division of the Em-ployer's Chicago operations?This is one of the five divisions intowhich the Employer divides its operating functions.The Petitionercontends that this proposed unit includes all employees under thesupervision of the Employer's operating and delivery service divisionmanager, excluding the employees in the delivery service and thosecovered by existing collective bargaining contracts.The Employercontends that the requested unit is inappropriate in that it fails to,meet any of the criteria of appropriateness established by the Board.zThe Intervenor, Local 1515-MF Retail Clerks International Asso-ciation, AFL, also contends that the Petitioner seeks an inappropriateunit, and that the petition should be dismissed for this and other as-serted reasons.'InMarshall Field & Company,4decided May 31, 1950, the Boarddismissed a petition filed by the present Petitioner seeking a unitcomposed essentially of all the Employer's warehousing and stockhandling employees.The Board there stated:In recent department store warehousecases,the Board hasdenied separate warehouse units in circumstances similar to theinstant facts where any party has claimed such units to be inap-propriate.This has been true both where the petitioner hassought to sever the warehouse from a larger unit, and where thepetitioner has attempted to set up such a unit in the absence ofany previous bargaining history.Following the Employer's reor-ganization and changes in its supervisory hierarchy, the reasonsfor this policy exist in the present case : interlacing supervisoryauthority, common personnel policies, similarity of jobs withinand without the unit, and interchange of employees ....5In its present petition, the Petitionerseeksthe somewhat broaderunit described above.This unit likewise, however, fails to include1The unit set forth In the petition as amended at the hearing is as follows:All full-time and short-hour regular employees in traffic,receiving,and stock;inspecting andpacking services;and warehouse service employees in buildings of Company located atState,Washington,and Randolph Streets;2653 West Arthington Street ; 460 East OhioStreet ; and 729 South Wabash Avenue in the city of Chicago,excluding all employeescovered by existing collective bargaining contracts,office employees,confidential employees,guard, supervisory employees,and suburban store employees.2The Employer relies principally upon the Board's recent decision InMarshall Field &Company,90 NLRB 1. The decision set forth in detail the bargaining history at theEmployer's warehouses.3In view of our disposition of the petition set forth hereafter,we find it unnecessaryto discuss the Intervenor's alternative positions.4 90 NLRB 1.5 90 NLRB 1, 4. H & B AMERICAN MACHINE CO.9all,the @mployees doing the same kind of work.Many of the employeesin the proposed unit work in the same or directly comparable jobclassifications as employees outside the unit. 8There is also consider-able interchange of employees in the proposed unit with employees whoare not sought'Moreover, the record indicates that there have beenno significant changes in the Employer's administrative organizationsince the Board's decision in 1950 quoted above.The interlacingsupervisory authority and the common personnel policies still exist.As the unit does not constitute a traditional bargaining group," andas it does not include all employees doing the same work and havingsimilar interests,9 we find that it is inappropriate for the purposes ofcollective bargaining.We shall therefore dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition in this matter be, and it herebyis, dismissed.The Employer introduced evidence showing that 50 job classifications not includedIn the unit have functions identical to or directly comparable with 19 job classificationswithin the unit.The record shows that approximately 300 employees outside the unitwork in such classifications and that there are approximately 300 employees in the unitsought.7The Employer introduced evidence showing that,since January 1948, there have beenapproximately 30 permanent transfers out of the unit and approximately 65 permanenttransfers into the unit.The record also contains evidence of extensive temporary inter-change with respect to the employees herein involved.8 See footnote 2 above.8WalkerScottCorporation,89 NLRB 1339;compareMontgomery Ward &Co , 89NLRB 528.H&B AMERICAN MACHINECo.andLODGE 1647 OF DISTRICT 64 OF THEINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,PETITIONER.Case No.1 IBC-322.November 16, 1951Decision and Direction of Election'Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. Macdonald,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its power in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.97 NLRB No. 6.